DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-39 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

With respect to the allowed independent claim 21:
The closest prior art, Callaghan et al. (US 20140227976, hereinafter “Callaghan”), teaches,
“A method for delivering an access control key to a mobile device (FIG. 1 illustrates a system for transmitting update data to user devices by a mobile proxy device from an update source, comprising: establishing a proximity-based communication channel between a mobile device and an update reader (The range may vary, and is dependent on the technology used by the proxy device 102 to determine proximity (e.g., Bluetooth brand of communication module has an exemplary range of 10 meters, near-field communication (NFC) has an exemplary range of 0.2 meters, etc.) of the user devices 108, Para. [0012]), the mobile device being a portable device associated with a user authorized to receive an access control key (The accessed update data 112 is transmitted from the proxy device 102 to the user device 108 from which the update request was received. In some embodiments, the accessed update data 112 may be transmitted to all proximate user devices 108 which share characteristics with the user device identifier and/or the user device state of the user device 108 from which the update request was received, Paras. [0012]-[0016]), and the mobile device comprising a network interface that is at least one of: limited in functionality, disabled, or otherwise prevented from directly transmitting requests to a key issuance backend  (The user device 108 is said to be located proximate to the proxy device 102 when the user device 108 is within the range of the proxy device 102. The range may vary, and is dependent on the technology used by the proxy device 102 to determine proximity (e.g., Bluetooth brand of communication module has an exemplary range of 10 meters, near-field communication (NFC) has an exemplary range of 0.2 meters, etc.) of the user devices 108, Para. [0012]); receiving an update request at the update reader from the mobile device, wherein the update request is communicated via the proximity-based communication channel (the proxy device 102 receives an update request from at least one user device 108 which is proximate to the computing device. The update request includes at least the user device identifier and the user device state. The proxy device 102 may receive a plurality of update requests from different user devices 108 simultaneously, Para. [0035]); providing the update request to the key issuance backend on behalf of the mobile device via a network interface of the update reader that enables communication with the key issuance backend; receiving, at the update reader, the access control key from the key issuance backend in response to the update request (the authentication information, received from the user device 108 as part of the update request, is presented to the update source 106 when accessing the update data 112. The authentication information may include a user device identifier. In some embodiments, the authentication information is presented only once at the time of registration of the user device 108 with the update service 212, Paras. [0037-[0040]).” 
However, Callaghan does not teach or suggest the following novel features: 
“A method for delivering an access control key to a mobile device comprising wherein the access control key is configured to be provided to an access control reader, different than the update reader, and authorizes access by the user to a physical asset protected by the access control reader; and transmitting the access control key from the update reader to the mobile device via the proximity-based communication channel for storing in a memory of the mobile device for later presentation by the mobile device to the access control reader to obtain the access”, in combination with all the recited limitations of the claim 21.
Claims 22-25 are also allowable because of their dependencies to claim 21.

With respect to the allowed independent claim 26:
The closest prior art, Callaghan et al. (US 20140227976, hereinafter “Callaghan”), teaches,
“An update reader device (Fig. 1; proxy device 102), comprising: a network interface that facilitates communication with a key issuance backend (Fig. 1; update source 106) via a communication network ( the proxy device 102 obtains the update data 112 via network 104 supporting any quantity and type of wireless and/or wired communication modes including cellular division multiple access (CDMA), Global System for Mobile Communication (GSM), wireless fidelity (WiFi), 4G/Wi-Max, and the like, Para. [0024]); a device interface that facilitates establishment of a proximity-based communication channel with a mobile device in response to the mobile device being brought within a predetermined distance of the update reader device  (The range may vary, and is dependent on the technology used by the proxy device 102 to determine proximity (e.g., Bluetooth brand of communication module has an exemplary range of 10 meters, near-field communication (NFC) has an exemplary range of 0.2 meters, etc.) of the user devices 108, Para. [0012]), the mobile device being a portable device associated with a user authorized to receive or carry a key issued by the key issuance backend (The accessed update data 112 is transmitted from the proxy device 102 to the user device 108 from which the update request was received. In some embodiments, the accessed update data 112 may be transmitted to all proximate user devices 108 which share characteristics with the user device identifier and/or the user device state of the user device 108 from which the update request was received, Paras. [0012]-[0016]), and the mobile device comprising a network interface that is at least one of: limited in functionality, disabled, or otherwise prevented from directly transmitting requests to the key issuance backend  (the authentication information, received from the user device 108 as part of the update request, is presented to the update source 106 when accessing the update data 112. The authentication information may include a user device identifier. In some embodiments, the authentication information is presented only once at the time of registration of the user device 108 with the update service 212, Paras. [0037-[0040]); a processor (Fig. 2; 206); and memory (Fig. 2; 208).”
However, Callaghan does not teach or suggest the following novel features: 
“processer enables the update reader device to transmit an update request to the key issuance backend on behalf of the mobile device and then provide the key or an update corresponding to the key to the mobile device via the proximity-based communication channel, wherein the key is configured for storage by the mobile device and then presentation by the mobile device to an access control reader, different than the update reader device, and authorizes access by the user to a physical asset protected by the access control reader”, in combination with all the recited limitations of the claim 26.
Claims 27-32 are also allowable because of their dependencies to claim 26.

With respect to the allowed independent claim 33:
The closest prior art, Callaghan et al. (US 20140227976, hereinafter “Callaghan”), teaches,
“A physical access control system (system shown in Fig. 1), comprising: one or more access control readers (Fig. 1; update source 106) that protect one or more respective physical assets (The update request includes, for example, authentication information, authorization information, and/or permissions. The authentication information includes identifiers for each user device 108 that are, in some embodiments, unique among the user devices 108. The authorization information includes information such as a username and password which may allow access to the update source 106, Paras. [0037]-[0038]); and an update reader devic (Fig. 1; proxy device 102), e, different than the one or more access control readers, the update reader device comprising: a network interface that facilitates communication with a key issuance backend (Fig. 1; update source 106) via a communication network ( the proxy device 102 obtains the update data 112 via network 104 supporting any quantity and type of wireless and/or wired communication modes including cellular division multiple access (CDMA), Global System for Mobile Communication (GSM), wireless fidelity (WiFi), 4G/Wi-Max, and the like, Para. [0024]); a device interface that facilitates establishment of a proximity-based communication channel with a mobile device in response to the mobile device being brought within a predetermined distance of the update reader device  (The range may vary, and is dependent on the technology used by the proxy device 102 to determine proximity (e.g., Bluetooth brand of communication module has an exemplary range of 10 meters, near-field communication (NFC) has an exemplary range of 0.2 meters, etc.) of the user devices 108, Para. [0012]), the mobile device being a portable device associated with a user authorized to receive or carry a key issued by the key issuance backend (The accessed update data 112 is transmitted from the proxy device 102 to the user device 108 from which the update request was received. In some embodiments, the accessed update data 112 may be transmitted to all proximate user devices 108 which share characteristics with the user device identifier and/or the user device state of the user device 108 from which the update request was received, Paras. [0012]-[0016]), and the mobile device comprising a network interface that is at least one of: limited in functionality, disabled, or otherwise prevented from directly transmitting requests to the key issuance backend  (the authentication information, received from the user device 108 as part of the update request, is presented to the update source 106 when accessing the update data 112. The authentication information may include a user device identifier. In some embodiments, the authentication information is presented only once at the time of registration of the user device 108 with the update service 212, Paras. [0037-[0040]); a processor (Fig. 2; 206); and memory (Fig. 2; 208).”
However, Callaghan does not teach or suggest the following novel features: 
“processer enables enable the update reader device to transmit an update request to the key issuance backend on behalf of the mobile device and then provide a key or an update corresponding to the key to the mobile device via the proximity-based communication channel, wherein the key is configured for storage by the mobile device and then presentation by the mobile device to at least one of the one or more access control readers, and authorizes access by the user to one or more physical assets protected by the at least one of the one or more access control readers”, in combination with all the recited limitations of the claim 33.
Claims 34-39 are also allowable because of their dependencies to claim 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641